PER CURIAM:
Jeffrey Dennard McNeair appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McNeair, No. 4:96-cr-00070-JAB-l (M.D.N.C. Jan. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.